COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
                                                                No. 08-15-00013-CR
                                                §
 EX PARTE: HECTOR MACIAS                                            Appeal from
                                                §
                                                            County Criminal Court No. 4
                                                §
                                                              of El Paso County, Texas
                                                §
                                                                (TC # 20110C03140)
                                                §

                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore reverse the denial of the Pretrial Application for Writ of Habeas Corpus

and remand the cause back to the trial court with instructions to grant the application and dismiss

the indictment, in accordance with the opinion of this Court, and that this decision be certified

below for observation.

       IT IS SO ORDERED THIS 14TH DAY OF DECEMBER, 2016.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.